Citation Nr: 0202705	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  01-08 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active U.S. Marine Corps service from 
November 1965 to September 1967.  This matter comes to the 
Board of Veterans' Appeals (Board) from a May 2001 rating 
decision of the Department of Veterans Affairs (VA) Portland 
Regional Office (RO), which denied service connection for 
tinnitus.  

In December 1999, the veteran claimed an increased rating for 
his service-connected PTSD; that issue was denied by the RO 
in February 2000.  In November 2000, a notice of disagreement 
was filed indicating that the full grant of benefits desired 
by the veteran was a 30 percent rating for PTSD.  Later, 
however, a statement suggested that he should be rated at 
least at the 70 percent level for his PTSD.  By August 2001 
RO decision he was granted a 70 percent disability rating for 
PTSD.  Based on earlier statements and the lack of subsequent 
dissatisfaction expressed as to the rating assigned, the 
Board construes the current 70 percent rating as a full grant 
of the benefit sought on appeal.  Thus, while a veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law (see AB v. Brown, 6 Vet. App. 35 (1993)), when as 
here, he or she is granted that which has been requested, the 
claim is deemed no longer in controversy.  

In his substantive appeal, the veteran requested a hearing 
before a traveling Member of the Board.  However, by signed 
October 2001 statement, he indicated that he no longer wished 
such hearing.  Thus, the Board will proceed with 
consideration of the claim based on the evidence of record, 
as requested.  38 C.F.R. § 20.704(e) (2001).


FINDING OF FACT

The veteran's tinnitus is shown to be as likely as not 
related to the noise exposure  he sustained in combat during 
his period of active service in Vietnam.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his tinnitus was incurred during active wartime service.  38 
U.S.C.A. §§  1110, § 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim of service connection for 
tinnitus.  The Board is unaware of, and the veteran has not 
identified, any additional evidence which is necessary to 
make an informed decision on this issue.  Thus, the Board 
believes that all relevant evidence which is available has 
been obtained with regard to this issue.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, the veteran and his representative have been 
notified of the evidence necessary to establish the benefits 
sought.  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.

The veteran's service records indicate that he served as a 
field artilleryman and participated in numerous combat 
operations in Vietnam from September 1966 to September 1967.  
However, his service medical records are silent with respect 
to any complaint of tinnitus, and a diagnosis therefor is not 
evident.

In November 2000, he filed a claim of service connection for 
tinnitus.  By May 2001 rating decision, the RO denied service 
connection for tinnitus.  

On January 2001 VA medical examination, the veteran stated 
that he was attached to a field artillery unit during 
service.  He indicated that he began to experience symptoms 
of tinnitus very shortly after service.  He described 
bilateral tinnitus that varied from low levels of noise to 
occasional louder ringing.  However, the more severe episodes 
did not last long.  He indicated that he worked as a welder 
and admitted to on-the-job noise exposure at building sites 
and the like.  The examiner noted post-service on-the-job 
noise exposure.  However, the examiner opined that because 
the veteran began to experience symptoms of tinnitus shortly 
after service and because there was noise exposure in 
service, tinnitus could well be related to military service.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2001).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  38 C.F.R. § 3.102 (2001).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, he or she prevails.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

The veteran has a current disability, but there must be 
credible and competent evidence linking the present 
disability to service.  See 38 C.F.R. § 3.303.  The January 
2001 VA examiner was aware of the veteran's post-service, on-
the-job noise exposure; however, because the veteran 
indicated that tinnitus began shortly after service and as he 
was a combat veteran who had very significant noise exposure 
in service, the examiner opined that his tinnitus could well 
have resulted from service.  Because the competent medical 
evidence indicates a link between the current disability and 
service, service connection for tinnitus must be granted.  
38 C.F.R. § 3.303.  

In any event, the evidence in favor of his claim and that 
against it is at least in relative equipoise.  See Gilbert, 
supra.  Furthermore, he is entitled to the benefit of the 
doubt in all cases.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Thus, despite the existence of some post-service noise 
exposure, the favorable medical opinion militates in favor of 
the favorable result reached below.  


ORDER

Service connection for tinnitus is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

